Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1)	The following is an examiner’s statement of reasons for allowance, which supplements applicant's arguments filed 9-8-21:
	When considered as a whole, the prior art fails to render obvious a tread comprising edge parts axially delimiting said tread, at least one of these edge parts being provided with a plurality of transversely or obliquely oriented cuts having a width at most equal to 2 mm and a depth at least equal to 75% of the thickness of the tread that is adapted to be worn away, wherein more than half of the plurality of transversely or obliquely oriented cuts formed in the at least one of these edge parts comprising at least one protuberance that locally reduces the width of this cut to a width at least equal to 0.2 mm and at most equal to 0.5 mm AND a Shore A hardness, measured in accordance with standard ASTM 2240 or DIN 53505, at a temperature of 23°C, at least equal to 48 and at most equal to 57 AND a loss at 60°C at least equal to 12% and at most equal to 20%, a loss of energy at 60°C by rebound at a set energy level measured at the sixth impact and the value of which, expressed in %, is equal to the difference between the energy supplied and the energy returned, divided by the energy supplied AND a glass transition temperature Tg, measured in accordance with standard ASTM D 5992-96, at least equal to -20°C and at most equal to -10°C.

	Japan 061 (JP 2007-099061) is cited of interest for disclosing a tread comprising a sipe comprising a protuberance having an elliptical cross section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 25, 2021